J-A25020-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 BRIAN E. REIFSNYDER                       :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellant              :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 MONICAL R.D. REIFSNYDER, N/K/A            :   No. 563 MDA 2020
 MONICA R. DUNLAP                          :

              Appeal from the Order Entered March 25, 2020
   In the Court of Common Pleas of Perry County Civil Division at No(s):
                              FC-2016-146


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY OLSON, J.:                         FILED DECEMBER 09, 2020

      Appellant, Brian E. Reifsnyder (“Husband”), appeals from the decree

entered March 25, 2020 that dissolved the matrimonial bond between

Husband and Monica R.D. Reifsnyder, n/k/a Monica R. Dunlap (“Wife”). On

appeal, Husband challenges various features of the equitable distribution

award issued by the trial court, including the trial court’s consideration of the

tax consequences of its alimony award, the allocation scheme for the marital

estate, and the allocation of payment responsibility for counsel fees and

expenditures relating to the special hearing master (“master”). We vacate

the court’s decree and remand for further proceedings.

      The relevant facts and procedural history of this case are as follows.

Husband and Wife married on June 27, 1998. Their first child, A.R., was born

in May 2005, and their second child, E.R., was born in October 2010. On June
J-A25020-20



28, 2016, Husband filed a complaint in divorce. Wife filed an answer on July

22, 2016, and a counterclaim for equitable distribution, alimony, alimony

pendente lite (“APL”) and spousal support.

       On July 19, 2017, the parties participated in a de novo support hearing.

On November 30, 2017, the trial court entered an order directing Husband to

pay Wife $928.24 per month in spousal support.1 Trial Court Order, 11/30/17,

at 1. In this same order, the trial court delineated its findings regarding the

parties’ respective earning capacities. The trial court concluded that Wife’s

“earning capacity shall be based upon earning $12.75 per hour for a 27 [and

one-half] hour work week,” i.e., $18,232.50 gross annually. Id. The trial

court then concluded that Husband’s “earning capacity shall be based upon

the median adjusted gross income for years 2015 and 2016, with said median

income being $58,431.50.” Id.

       The case was then referred to a master who held a hearing on March

28, 2018. During the hearing, the master indicated that she would give “great

deference” to the trial court’s November 30, 2017 ruling regarding the parties’

earning capacities.     N.T. Hearing, 3/28/18, at 142.   The master, however,

permitted both parties to present testimony about their respective incomes

for the year 2017. Id. On October 5, 2018, the master issued her report and

____________________________________________


1 Husband’s obligation to pay $928.24 per month to Wife in spousal support
was offset by Wife’s obligation to pay Husband $707.60 per month in child
support. The trial court’s November 30, 2017 order, therefore, directed
Husband to pay $220.64 per month for spousal support, with an additional
$50.00 per month toward arrears. Trial Court Order, 11/30/17, at 1-2.

                                           -2-
J-A25020-20



recommended that the trial court award Wife 55% of the marital estate and

Husband 45% of the marital estate. In addition, the master recommended

that Husband pay Wife $928.24 per month in alimony for a period of ten years.

Lastly, the master concluded that neither party was entitled to attorney’s fees

but that Husband, as the party in a better financial position, should pay the

remainder of the master’s fees and costs.

      Both parties filed exceptions with the trial court. Thereafter, on May 29,

2019, the trial court entered an order disposing of both parties’ exceptions.

In its order, the trial court agreed “with the findings in the [m]aster’s [r]eport,

other than that [of] division.” Trial Court Order, 5/29/19, at 1. On July 3,

2019, the trial court entered an equitable distribution order which stated, in

relevant part, as follows:

      [The order] awarded [Husband 40%] of the martial property and
      [Wife 60%] of the value of the martial property. The [c]ourt
      further ordered that each party would be responsible for their
      individual counsel fees and costs. With respect to the [m]aster’s
      fees and costs, [Husband] paid the initial $750[.00] and the
      additional fees of $200[.00] were ordered to be paid equally by
      both parties within [30] days. [Lastly, the trial court awarded
      a]limony . . . to [Wife] in the amount of $928.24 per month for a
      period of ten [] years.

Trial Court Opinion, 4/29/20, at *1 (un-paginated). Husband then appealed

the trial court’s July 3, 2019 order but, because Husband filed his appeal prior

to entry of the divorce decree, this Court quashed his appeal on February 24,

2020. Reifsnyder v. Reifsnyder, 2020 WL 883515, *1 (Pa. Super. Feb. 24,




                                       -3-
J-A25020-20



2020). The divorce decree was subsequently entered on March 24, 2020.

This timely appeal followed.2

       Husband raises the following issues on appeal:3

        I.    [Did the trial court abuse its discretion when it ordered Husband
              to pay Wife $928.24 per month in alimony for a period of ten years
              without considering all of the relevant factors, including the Tax
              Cuts and Jobs Act (“TCJA”) of 2017?]

       II.    [Did the trial court err in entering an equitable distribution award
              of 60/40% in favor of Wife, without explanation, and when both
              Husband and Wife are in comparable economic and financial
              straits?]

      III.    [Did the trial court err in failing to award Husband attorney’s
              fees?]

       IV.    [Did the trial court err in ordering Husband to pay the majority of
              the master’s fees and costs?]


See generally Husband’s Brief at 6-8.

       In his first issue, Husband challenges the trial court’s alimony award to

Wife. We conduct our review of this issue according to the following standard:

       The role of an appellate court in reviewing alimony orders is
       limited; we review only to determine whether there has been an
       error of law or abuse of discretion by the trial court. Absent an
       abuse of discretion or insufficient evidence to sustain the support
____________________________________________


2 Husband filed his notice of appeal on April 1, 2020. On April 7, 2020, the
trial court entered an order directing Husband to file a concise statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(b)(1). Husband
timely complied. The trial court issued an opinion pursuant to Pa.R.A.P.
1925(a) on April 29, 2020.

3We have consolidated and reordered Husband’s issues on appeal for clarity
and ease of discussion. See Husband’s Brief at 6-8.



                                           -4-
J-A25020-20


       order, this Court will not interfere with the broad discretion
       afforded the trial court.

       The purpose of alimony is not to reward one party and to punish
       the other, but rather to ensure that the reasonable needs of the
       person who is unable to support himself or herself through
       appropriate employment, are met. In determining the nature,
       amount, duration and manner of payment of alimony, the court
       must consider all relevant factors, including those statutorily
       prescribed for at 23 Pa.C.S.A. § 3701.[4] Alimony is based upon
____________________________________________


4Section 3701(b)(1)-(17) of the Divorce Code lists the relevant factors a court
must consider in determining “whether alimony is necessary and in
determining the nature, amount, duration and manner of payment of
alimony.” 23 Pa.C.S.A. § 3701(a). Section 3701(b)’s factors are as follows:

       (1) The relative earnings and earning capacities of the parties.

       (2) The ages and the physical, mental and emotional conditions of
       the parties.

       (3) The sources of income of both parties, including, but not
       limited to, medical, retirement, insurance or other benefits.

       (4) The expectancies and inheritances of the parties.

       (5) The duration of the marriage.

       (6) The contribution by one party to the education, training or
       increased earning power of the other party.

       (7) The extent to which the earning power, expenses or financial
       obligations of a party will be affected by reason of serving as the
       custodian of a minor child.

       (8) The standard of living of the parties established during the
       marriage.

       (9) The relative education of the parties and the time necessary
       to acquire sufficient education or training to enable the party
       seeking alimony to find appropriate employment.

       (10) The relative assets and liabilities of the parties.

       (11) The property brought to the marriage by either party.



                                           -5-
J-A25020-20


       reasonable needs in accordance with the lifestyle and standard of
       living established by the parties during the marriage, as well as
       the payor's ability to pay.

Dalrymple v. Kilishek, 920 A.2d 1275, 1278–1279 (Pa. Super. 2007)

(citations omitted) (footnote added).            However, “the factors in Section

3701(b) do not create an exhaustive list.”          Schultz v. Schultz, 2018 WL

1724877, at *9 (Pa. Super. 2018) (citation omitted). “In fact, the trial court

should also consider the assets the petitioning spouse received in equitable

distribution.” Id. (citation omitted).


____________________________________________


       (12) The contribution of a spouse as homemaker.

       (13) The relative needs of the parties.

       (14) The marital misconduct of either of the parties during the
       marriage. The marital misconduct of either of the parties from the
       date of final separation shall not be considered by the court in its
       determinations relative to alimony, except that the court shall
       consider the abuse of one party by the other party. As used in
       this paragraph, “abuse” shall have the meaning given to it under
       section 6102 (relating to definitions).

       (15) The Federal, State and local tax ramifications of the alimony
       award.

       (16) Whether the party seeking alimony lacks sufficient property,
       including, but not limited to, property distributed under Chapter
       35 (relating to property rights), to provide for the party's
       reasonable needs.

       (17) Whether the party seeking alimony               is   incapable   of
       self-support through appropriate employment.

23 Pa.C.S.A § 3701(b)(1)-(17).




                                           -6-
J-A25020-20



       Husband raises various challenges to the trial court’s decision to award

alimony to Wife.       Although many of his contentions are generalized and

undeveloped, Husband argues, among other things, that the trial court abused

its discretion in failing to consider the tax ramifications of the TCJA in fixing

the amount of alimony to be paid to Wife. Husband’s Brief at 42-45. We are

constrained to agree.5

       Section 3701 mandates that a court must consider the “Federal, State

and local tax ramifications of the alimony award” when determining “the

nature, amount, duration and manner of payment of alimony.” 23 Pa.C.S.A

§ 3701(a) and (b)(15). The TCJA became effective January 1, 2019. The act,

inter alia, “eliminate[d] tax deductions for alimony payments for divorce

decrees executed after December 31, 2018 or ‘executed on or before such

date and modified after such date if the modification expressly provides that

the amendments made by this section apply to such modification.’” Maloney

v. Maloney, 2019 WL 5491354, at *6 (Pa. Super. Oct. 25, 2019) (unpublished

memorandum) (citation omitted).

       In this case, the master issued her report and recommendation on

October 5, 2018, prior to the TCJA’s effective date. In her report, with regard

to Section 3701(b)(15) and the tax ramifications of the alimony award, the

master simply stated that she “did not find this factor to be applicable.”

____________________________________________


5 Because we agree that the trial court abused its discretion in failing to
consider the ramifications of the TCJA, we need not address Husband’s
remaining challenges to the trial court’s alimony award.

                                           -7-
J-A25020-20



Master’s Report, 10/5/18, at 18.           Thereafter, the trial court adopted the

master’s report and, as such, the master’s determination that Section

3701(b)(15) did not apply for purposes of considering the tax ramifications of

the alimony award. Indeed, the trial court, on May 29, 2019, issued an order

indicating that it reviewed the “[e]xhibits, and [a]rgument on [] Wife’s

[e]xeptions and [c]ross[-e]xceptions filed by [] Husband”6 and did “not

disagree with the findings in the [m]aster’s [r]eport, other than that [of]

division.” Trial Court Order, 5/29/19, at 1. In addition, in its Rule 1925(a)

opinion, the trial court stated that “[a]ll decisions made by the [master] and

[c]ourt have been justified by the [master’s] report.” Trial Court Opinion,

4/29/20, at 7.

        The trial court, however, did not issue its order regarding equitable

distribution until July 3, 2019 and the divorce decree was not entered until

March 24, 2020. As such, the order determining alimony was executed after

the TCJA became effective. Notably, the trial court, in its 1925(a) opinion,

acknowledged this fact. It stated:



____________________________________________


6   In his cross-exceptions filed November 8, 2018, Husband stated:

        No consideration was given to the fact that if the divorce is not
        finalized by the end of the year, [Husband] will not be able to
        deduct the alimony payments from his income, thereby creating
        an additional tax burden for him.

Husband’s Cross-Exceptions, 11/8/18, at *1 (un-paginated).


                                           -8-
J-A25020-20


       The [o]rder determining [a]limony was entered to the record on
       July 3, 2019. Because the [o]rder was executed or modified after
       December 31, 2018, the [TCJA] applies, making the alimony
       payments not deductible when [Husband] files his taxes.

Trial Court Opinion, 4/29/20, at *7 (un-paginated). Thus, the trial court, in

its 1925(a) opinion, recognized that the TCJA impacted the tax consequences

of Husband’s alimony obligations but adopted the master’s report, which

revealed that the master did not consider the tax ramifications of the alimony

award because the TCJA was not applicable. See Master’s Report, 10/5/18,

at 18. We conclude that the failure to expressly consider Section 3701(b)(15)

and the tax ramifications of the TCJA constitutes legal error. Accordingly, we

are constrained to conclude that the trial court abused its discretion.7

       In his second issue, Husband challenges the percentage allocation of the

marital estate awarded by the trial court on July 3, 2019. Our review of such

claims is guided by the following well-established principles.

       A trial court has broad discretion when fashioning an award of
       equitable distribution. Our standard of review when assessing the
       propriety of an order effectuating the equitable distribution of
       marital property is whether the trial court abused its discretion by
       a misapplication of the law or failure to follow proper legal
       procedure. We do not lightly find an abuse of discretion, which
       requires a showing of clear and convincing evidence. This Court
       will not find an abuse of discretion unless the law has been
____________________________________________


7 We do not conclude that the trial court erred in awarding Wife alimony, in
determining the amount of alimony, or its duration. We simply conclude that
the trial court abused its discretion by adopting the master’s report which said
that Section 3701(b)(15) was inapplicable, only to later recognize that the
TCJA applied to the alimony award entered in the present case. Under these
circumstances, we can only conclude that the trial court failed to expressly
consider the ramifications of Section 3701(b)(15) in its alimony award.


                                           -9-
J-A25020-20


      overridden or misapplied or the judgment exercised was
      manifestly unreasonable, or the result of partiality, prejudice,
      bias, or ill will, as shown by the evidence in the certified record.
      In determining the propriety of an equitable distribution award,
      courts must consider the distribution scheme as a whole. We
      measure the circumstances of the case against the objective of
      effectuating economic justice between the parties and achieving a
      just determination of their property rights.

      Moreover, it is within the province of the trial court to weigh the
      evidence and decide credibility and this Court will not reverse
      those determinations so long as they are supported by the
      evidence.    We are also aware that a master's report and
      recommendation, although only advisory, is to be given the fullest
      consideration, particularly on the question of credibility of
      witnesses, because the master has the opportunity to observe and
      assess the behavior and demeanor of the parties.

Childress v. Bogosian, 12 A.3d 448, 455–456 (Pa. Super. 2011) (internal

citations and quotations omitted).

      Husband first argues that the trial court abused its discretion because it

deviated from the master’s recommended distribution scheme “without

explanation as required by 23 Pa.C.S.[A.] § 3506.” Husband’s Brief at 19.

Specifically, Husband claims that the trial court erred in changing the

“equitable distribution scheme [from 55/45% to 60/40%]” without providing

an adequate “reason for [the] chang[e].” Id. at 21. We disagree.

      Section 3506 of the Divorce Code mandates that the trial court provide

a statement of reasons for its distribution of marital property. It states:

      In an order made under this chapter for the distribution of
      property, the court shall set forth the percentage of distribution
      for each marital asset or group of assets and the reasons for the
      distribution ordered.

23 Pa.C.S.A. § 3506.

                                     - 10 -
J-A25020-20



      Herein, the master, in her October 5, 2018 report, discussed each of the

11 factors listed in 23 Pa.C.S.A. § 3502. See Master’s Report, 10/5/18, at

11-14; see also 23 Pa.C.S.A. § 3502(a)(1)-(11). In its 1925(a) opinion, the

trial court expressly stated that the “[m]aster and the [c]ourt both utilized all

of the factors when determining the amount for [e]quitable [d]istribution.”

Trial Court Opinion, 4/29/20, at *7 (un-paginated). Accordingly, we conclude

that the trial court satisfied the requirements of Section 3506.

      Next, Husband challenges the trial court’s equitable distribution order.

He first argues that the trial court erred in determining the distribution scheme

of the marital estate. Husband, however, does not propose an alternative

distribution, and instead, simply argues that the trial court abused its

discretion in awarding Wife 60% of the marital estate.       Husband’s Brief at

22-35. In addition, Husband argues that the trial court abused its discretion

in directing him to either sell the marital residence or, if Husband chose not

to sell the martial residence, directing him to pay Wife $79,098.00. Id. at

72-76.

      This Court has previously explained that Pa.R.A.P. 2119 compels a

finding of waiver “where an appellate brief fails to provide any discussion of a

claim with citation to relevant authority or fails to develop the issue in any

other meaningful fashion capable of review[.]” Tosi v. Kizis, 85 A.3d 585,

589 n.6 (Pa. Super. 2014) (citation omitted). In the argument section of his

brief devoted to this issue, Husband, aside from one citation to case law, fails

to support his claims with pertinent precedent or explain whether or how the

                                     - 11 -
J-A25020-20



trial court’s decision violated controlling authority. Instead, Husband engages

in a rambling argument in which he essentially claims that the trial court’s

decision was not favorable to him. See Husband’s Brief at 22-35 and 72-76.

“[W]e decline to become the appellant's counsel. When . . . briefs are wholly

inadequate to present specific issues for review, [this] Court will not consider

the merits thereof.” Branch Banking & Trust v. Gesiorski, 904 A.2d 939,

942–943 (Pa. Super. 2006) (internal alteration and citation omitted).

Accordingly, we conclude that Husband's contention that the trial court abused

its discretion in its equitable distribution order fails.8

       In his third issue, Husband claims that the trial court erred in failing to

award him attorney’s fees.            Husband, however, failed to present any

testimony or evidence regarding attorney’s fees during the hearing before the

master on March 28, 2018.9 Notably, Husband acknowledges this failure on

appeal. See Husband’s Brief at 71. Thus, we conclude that Husband’s claim

____________________________________________


8 Even if we considered the merits of Husband’s claims, we would conclude
that he is not entitled to relief. A review of the master’s October 5, 2018
report and recommendation demonstrates that she considered all of the
factors listed in 23 Pa.C.S.A. § 3502(a)(1)-(11). See Master’s Report, 8/5/18,
at 11-14. As the trial court adopted the master’s report and recommendation,
except for the part relating to the distribution scheme of the martial estate,
we discern no abuse of discretion.

9  During the March 28, 2018 hearing, Husband’s counsel attempted to
introduce into evidence an exhibit regarding attorney’s fees. Wife’s counsel
objected and stated that “there was no testimony” about the document and,
as such, it was inadmissible. N.T. Hearing, 3/28/18, at 306. Husband’s
counsel replied: “You [are] right, there [was] no testimony about it.” Id. at
307. Thus, Husband failed to provide any testimony or evidence regarding
attorney’s fees during the hearing before the master.

                                          - 12 -
J-A25020-20



is waived.   See Pa.R.A.P. 302(a) (“Issues not raised in the trial court are

waived and cannot be raised for the first time on appeal.”)

      Lastly, Husband argues that the trial court erred in directing him to pay

the majority of the master’s fees and costs.       Again, however, Husband

engages in a rambling argument and fails to “provide any discussion of [his]

claim with citation to relevant authority” or “develop the issue in any other

meaningful fashion capable of review.” Tosi, 85 A.3d at 589 n.6. Accordingly,

this issue is also waived.

      For the reasons set forth above, we conclude that Husband’s issues

regarding the distribution scheme of the marital estate, attorney’s fees, and

the master’s fees and costs are waived on appeal and, otherwise, meritless.

But, because the trial court committed legal error in not considering the tax

consequences of the TCJA when it awarded alimony to Wife, we vacate the

equitable distribution order dated July 3, 2019.      We remand for further

proceedings in accordance with this decision.

      Order vacated. Case remanded for proceedings consistent with this

decision. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/09/2020


                                       - 13 -